On October 22, 2012, the defendant was sentenced as follows: Count I: A commitment to the Department of Corrections for a term of five (5) years, for the offense of Failure to Register as a Violent Offender, a Felony; and Counts II, II and IV: A commitment to the Department of Corrections for a term of fifteen (15) years, with ten (10) years suspended on each count for the offenses of Criminal Distribution of Dangerous Drugs, all Felonies. Counts I, II, III and VI shall run concurrent to each other and with the sentence imposed in Richland County DC-11-055.
On April 5, 2013, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ed Sheehy. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 5 th day of April, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.